262 S.W.3d 697 (2008)
Richard W. HECKENLIVELY, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 68665.
Missouri Court of Appeals, Western District.
September 16, 2008.
*698 Laura G. Martin, Esq., Kansas City, MO, for appellant.
Shaun J. Mackelprang, Esq., and Karen L. Kramer, Esq., Jefferson City, MO, for respondent.
Before Div I: LOWENSTEIN, P.J., SPINDEN and HOWARD, JJ.
Prior report: 83 S.W.3d 560.

ORDER
PER CURIAM.
Richard Heckenlively appeals the denial of his Rule 29.15 motion without an evidentiary hearing. Heckenlively raises two constitutional claims, both of which could have been brought in his direct appeal and, as a result, are not cognizable under Rule 29.15. Heckenlively's final pointthat trial counsel was ineffective for failing to object to documents (establishing that Heckenlively had previously pled guilty to several sexual offenses in California) that were not properly certified pursuant to Section 490.130is denied as he cannot establish that he was prejudiced by trial counsel's failure to raise a meritorious objection.
A lengthy opinion would serve no precedential purpose. A memorandum of the reasoning of the court has been provided to the parties. Judgment affirmed. Rule 84.16(b).